Citation Nr: 1613562	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from December 1964 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied the Veteran's claim for service connection for bilateral hearing loss.

In July 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested action, the RO continued to deny the claim (as reflected in the November 2014 supplemental statement of the case (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA purposes, and his assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not shown during the first post-service year, and the most persuasive evidence on the question of etiology indicates that the Veteran's current bilateral hearing loss is not otherwise related to his active service, to include noise exposure therein.






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In a February 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The July 2008 AOJ rating decision reflects the initial adjudication of the claim for service connection after issuance of the February 2008 letter.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained ongoing VA treatment records dating since June 2008 and obtained an additional VA audiology  opinion.  The evidence of record contains the Veteran's service treatment records, VA treatment records, lay statements from the Veteran and his representative, and the report of a May 2008 VA audiology examination.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Board finds that no additional AOJ action to further develop the record in connection with the claim is required.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.

II. Analysis

The Veteran contends that his exposure to loud noises while performing his duties as a jet engine mechanic during military service has resulted in current bilateral hearing loss.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence, the Veteran's service treatment records are silent for complaints or findings related to hearing loss.  During service, he underwent audiology examinations at enlistment and separation.  In a December 1964 enlistment report of medical history, the Veteran denied any history of ear trouble or running ears and listed his usual occupation as grocery clerk for a period of one year.  In a September 1968 separation report of medical history, the Veteran denied currently or ever having hearing loss, ear trouble, or running ears.  He listed his usual occupation as mechanic for a period of 36 months.    

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the pre-November 1967 service audiometric data and subsequent audiometric data, the table below shows the ASA measurements recorded in service at enlistment, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The results of audiometric testing are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

(ISO)
(15)
(10)
(10)
(10)
(5)
December 1964
(Enlistment)
RIGHT
-5(10)
-5 (5)
-5 (5)
-5 (5)
5 (10)

LEFT
-5 (10)
-5 (5)
-5 (5)
5 (15)
25 (30)
September 1968
(Separation)
RIGHT
5
5
0
0
0

LEFT
5
5
5
0
5
  
His DD Form 214 lists his military occupational specialty as jet engine mechanic.  

The Veteran's initial claim for service connection was received in January 2008.  He asserted that his hearing loss began in October 1968.

During a February 2008 VA history and physical, the Veteran's reported concerns included hearing loss.  He identified his current occupation as millwright.

In May 2008, the Veteran was afforded a VA audiology examination.  He identified military noise exposure from jet engines in his capacity as a jet engine mechanic and firing range exposure once a year with M16s.  Regarding post-service occupational noise exposure, he reported exposure to high pitch noises from wells and turbine engine compressors while working as a production operator for 23 years.  He stated that he wore earmuffs and earplugs in this position.  Then, he worked as an outside machinist at a plant where he overhauled pumps, compressors, or any kind of rotating equipment.  He acknowledged exposure to plant noise, but indicated that hearing protection was mandated.  Reported recreational noise exposure included riding a four-wheeler on his farm and using chain saws and a weed-eater, both used with earplugs.  He disclosed that he had "not hunted in years."  He denied a history of tinnitus.

Audiometric testing revealed bilateral hearing loss to an extent recognized as a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The diagnosis was sensorineural hearing loss, bilaterally.  Following a review of the claims file, the audiologist opined that the Veteran's hearing loss was not a result of his military noise exposure.  In support of the conclusion, the examiner emphasized that the Veteran's enlistment and discharge audiograms indicated clinically normal hearing bilaterally.  The examiner also commented that "[a]ccording to the American College of Occupational and Environmental Medicine (October 2002), most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure."  

In his September 2008 notice of disagreement, the Veteran suggested that the conditions of his hearing at separation and the calibration of the equipment could not be evaluated.  He asserted that service connection was warranted because he was exposed to acoustic trauma on active duty, but had "not been exposed to any acoustic trauma since" separation from service.  In his December 2009 substantive appeal, he elaborated that his post-service occupational duties "fell under very strict OSHA guidelines" while his "only exposure to loud noise that was not governed by OSHA was on active duty as a jet engine mechanic."

In March 2010, the Veteran submitted a copy of a VA medical opinion provided in conjunction with a 2009 audiology examination of another Veteran.  He explained that he submitted the examination report of a "fellow Veteran at the same exam site" as his examination to "show variations in the 'VA Hearing Exams' claimants are subjected to" and to "cast doubts on [the] justification of VA...using 'opinions' over facts and benefit of doubt [sic]."  In the accompanying opinion regarding the other Veteran, who is not identifiable in the partial examination report submitted, the examiner acknowledged that whispered voice testing was performed at enlistment and separation, explaining that whisper tests are not sensitive to high frequency hearing loss.  Pointing out that the Veteran had reported tinnitus beginning within the first year of separating from the military in 1955, the audiologist opined that it was at least as likely as not that the current bilateral hearing loss and tinnitus were related to military noise exposure.  

In correspondence received in February 2011, the Veteran asserted that "the only hearing exam performed while on active duty was a whisper test."  He stated that whisper tests are "not sensitive to high frequency hearing loss," and as "a jet engine mechanic while on active duty, exposure to loud noise and subsequent hearing loss should be easily conceded."

A March 2011 VA treatment record documents the Veteran's return to VA for medical treatment after having been seen once in 2008.  He described his military history working as a jet engine mechanic and mentioned a "hearing problem related to work," but reported having had normal hearing when he left military service.  He indicated he had retired from civilian employment.

In written argument presented on the Veteran's behalf in July 2014, the Veteran's representative directed the Board's attention to the 2009 favorable medical opinion pertaining to another Veteran's hearing loss claim, which the Veteran had previously submitted.  The representative argued that given this Veteran's current hearing loss disability, military noise exposure conceded by the RO, and the 2009 "positive nexus opinion that linked" the [other] Veteran's hearing loss to military noise exposure, the Board must grant service connection for bilateral hearing loss.  

In September 2014, the VA audiologist who conducted the May 2008 examination again reviewed the Veteran's claims file.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was incurred in or caused by in-service injury.  In support of the conclusion, the audiologist emphasized that comparison of enlistment and separation audiograms revealed no significant threshold shifts.  Instead, the examiner opined that the Veteran's hearing loss was more likely than not the result of his occupational noise exposure as a production operator off-shore for 23 years with exposure to wells and turbine engine compressors and his subsequent work in plants as an outside machinist with exposure to noise from over-hauled pumps, compressors, and rotating equipment. 

The Board has considered the medical and lay evidence of record and finds that service connection for bilateral hearing loss is not warranted.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and in-service noise exposure . In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran competent to attest to his noise exposure he experienced during service and finds his statements of military noise exposure credible based on his documented military occupational specialty of jet engine mechanic and the circumstances of his Air Force service.  See 38 U.S.C.A. § 1154.  Thus, the Board finds it likely that the Veteran had noise exposure during his period of active service.  The Board also finds that the Veteran is competent to identify perceived hearing loss (diminished hearing).  However, he is not competent to diagnose hearing loss within the meaning of 38 C.F.R. § 3.385 as such requires audiometric testing results.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Considering the Veteran's current assertion that his hearing loss began in 1968 while on active duty, the Board notes that contemporaneous lay and medical evidence contradicts that assertion.  Again, the Board emphasizes that the Veteran is competent as a lay person to report perceived hearing loss; however, he denied any history of hearing loss in his September 1968 report of medical history (while endorsing a history of other medical problems) and audiometric testing on separation examination revealed normal hearing acuity.  Therefore, a finding of in-service onset of perceived hearing loss is unsupported by the record and the Board finds his remote assertion of an in-service onset of hearing loss not credible.

Instead, the Board finds that the Veteran's denial of perceived hearing loss and objective evidence of normal hearing acuity on separation examination, which were contemporaneous in time to his military noise exposure, support the conclusion that despite being exposed to noise in his duties as a jet engine mechanic for at least 36 months, bilateral hearing loss was not incurred in service or perceived in service.  

Turning to the medical opinion evidence, the Board finds the opinions of the May 2008 VA examiner, including the September 2014 addendum opinion, are persuasive and probative evidence against the claim for service connection for hearing loss because they were based on a review of the claims file, audiological examination, and supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the examiner opined that the Veteran's current hearing loss is not due to his military noise exposure because military audiometric testing was normal in 1968 at separation from service and there was no significant change or shift in hearing thresholds between entrance and separation examinations.  The Board finds the examiner's conclusion is supported by the evidence of record.

The Board also observes that a comparison of the Veteran's audiometric testing results at military entrance and separation does not warrant further consideration as to whether there is a medically sound basis to attribute the post-service findings of bilateral hearing loss to the noise exposure during military service because the test results do not reflect an upward shift in tested thresholds in service.  See Hensley, 5 Vet. App. at 159.  Rather, the objective testing data appear to show some improvement in hearing acuity as reflected by a 25 decibel improvement at the 4000 Hertz level for the left ear.  In addition, these audiometric data tend to support the conclusion that despite experiencing several years of excessive noise during service, the exposure did not result in injury or loss of hearing acuity.

The Board acknowledges the May 2010 argument by the Veteran's representative on his behalf that there is no indication the service entrance and separation hearing examinations met the standards for VA audiological examinations set forth at 38 C.F.R. § 4.85, and therefore, "were of the inferior standard."  However, the cited regulatory provisions apply to VA audiological examinations and not to audiometric testing performed by the United States Air Force.  

In any event, the Board has reviewed the 1968 separation examination report carefully, but does not find any basis to conclude that the examination was flawed or not done properly as alleged.  Although the Veteran stated in February 2011 that he could only recall whispered voice testing during active duty, his service treatment records clearly reflect that audiology testing was accomplished using a Rudmose audiometer at enlistment and separation examination.  In addition, the separation examination report reflects laboratory testing; a chest x-ray performed; blood pressure, pulse, and vision measured; dental examination; and physical examination of body systems.  Therefore, the Board finds that the September 1968 separation examination report reflects a thorough examination, including evaluation of hearing acuity.

In May 2010, the Veteran's representative also suggested that an adequate VA medical opinion regarding the etiology of the Veteran's hearing loss could not be obtained without review of the "OSHA inspection reports of the Veteran's civilian employers."  The Board finds VA review of such reports unnecessary.  The Veteran is competent to report when he did or did not use hearing protection and the Board acknowledges his account of using ear muffs and earplugs during the 23 years he worked as a production operator, using hearing protection as an outside machinist at plants, and using earplugs when using chain saws and a weed-eater.  However, the fact remains that despite several years of military noise exposure, the Veteran neither perceived hearing loss nor was found to have decreased hearing acuity on audiometric testing at military separation.  Moreover, he did not describe using hearing protection after service while using his four-wheeler or during his previous hunting.  Accordingly, hearing loss resulting from post-service acoustic trauma is not outside the realm of possibility as the Veteran asserts and OSHA reports regarding the Veteran's previous employers will not change this fact.

The Board has also considered the hearing loss claim under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, but finds that service connection is not warranted.  Again, the Board reiterates that the Veteran denied perceived hearing loss (diminished hearing) and objective testing revealed normal hearing acuity at separation in 1968.  In addition, the Veteran's VA claims file documents that he applied for VA education and outpatient dental treatment benefits within months after separation from service, reflecting his knowledge that a variety of VA benefits were available.  For example, on his January 1969 education application, he checked the box indicating he had not previously applied for any VA benefits.  Other records dated in June 1969 reflect that he applied for VA out-patient dental treatment.  Then, in a March 1974 application for VA education benefits for a petroleum engineer technician apprenticeship, he reported previously applying for VA dental benefits.  Finally, in an August 1976 education application, he reported previously applying for "other" VA benefits, identified as "home."  (In his 1976 education application, he also indicated working in "oil field work" for 72 months, or since 1970).

The Board finds it curious that the Veteran would not apply for service connection for bilateral hearing loss if he was experiencing hearing loss within the year after separation from service when he had knowledge of the availability of, and process of applying for, VA benefits.  In this regard, the Board observes that while the Veteran denied having severe tooth or gum trouble in his September 1968 separation report of medical history, dental defects were noted on separation examination and the separation examiner recommended "correction of dental defects."  In fact, the Veteran did apply for VA out-patient dental treatment in 1969.  The Board concludes that these facts tend to weigh against a finding that the Veteran either perceived hearing loss within a year of separation from service or that hearing loss manifested to a compensable degree within a year of separation from service.

Finally, in March 2016 correspondence, the Veteran's representative asserted on the Veteran's behalf that the September 1968 audiometry results at separation showed "irregularity in the Veterans [sic] left ear" and that "some hearing loss did, in fact, occur during service."  The Board finds these assertions factually incorrect as reflected by comparison of the entrance and separation audiometric findings and as described by the VA examiner's opinions, as discussed above in detail.  

In addition, the representative cited the work of an audiologist, whose work "has been featured by many professional associations and cited several hundred times as authoritative and reliable in court cases and reviews."  The representative cited an article published by the audiologist regarding "delayed and progressive ear damage," adding it "is well established that even with apparent recovery of normal hearing after acoustic trauma[,] there can be widespread and ongoing damage to the cochlear hairs and their nerves becoming manifested only over time."  

The Board has considered whether remand is necessary to obtain a supplemental medical opinion addressing the cited publication in connection with the Veteran's claim.  However, the Board finds that an additional medical opinion is not required.  First, the Veteran asserts that his military noise exposure resulted in hearing loss that manifested in 1968; he has not claimed that his military noise exposure resulted in delayed ear damage or delayed hearing loss.  Second, the publication addressed the situation in which hearing loss manifests, followed by an apparent recovery of normal hearing after acoustic trauma, with subsequent nerve damage manifested over time.  The Veteran's service treatment records do not reflect a shift in hearing acuity between entrance and separation examination (except for an apparent improvement in left ear hearing acuity at 4000 Hertz) and the Veteran denied currently or ever perceiving hearing loss in 1968.  Therefore, because the scenario described by the author is incongruent with the facts and assertions in the Veteran's case, the cited publication does not appear to be pertinent to the Veteran's claim.

In summary, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  The Board understands the argument that acoustic trauma may lead to hearing loss and that, therefore, the Veteran's statements that his noise exposure in service led to his hearing loss have some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal probative value.  The Board finds the May 2010 VA examination report and the VA examiner's medical opinions more probative than the Veteran's statements, particularly because his account of an in-service onset of perceived hearing loss is contradicted by his prior, contemporaneous statement and objective audiometric data.  Also, the May 2010 examining audiologist is a competent professional who able to review the overall record, including the Veteran's history, and explain the impact of the Veteran's entrance and separation audiometric findings on his claim that hearing loss began in 1968.  

The Board accepts the examiner's opinions as the most persuasive evidence on the subject, as such were based on a review of all available historical records, and contains stated rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims file,, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner, which, as explained above, indicate that his hearing loss is not due to service, particularly, in-service . 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


